Citation Nr: 0945186	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  03-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based on military sexual trauma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to July 1995.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

The Veteran presented testimony before the Board in May 2007.  
The transcript has been associated with the claims folder.

The matter was previously before the Board in November 2007; 
however, the matter is still not ready for appellate 
disposition.  Therefore, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the matter was previously 
before the Board in November 2007.  At that time, the Board 
determined that additional evidentiary development was 
necessary.  As the remand orders of the Board were not 
complied with, further remand is mandated due to the RO's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to attempt to verify 
whether in July 1980, a Lieutenant (Lt.) Colonel [redacted] was 
stationed at Zweibrucken, Germany, in the Veteran's Command 
as outlined in the Veteran's testimony.  As noted in the 
prior Remand, the basis for the Veteran's PTSD claim is that 
he was sexually assaulted in July 1980 by a Lt. Colonel 
[redacted] while stationed in Zweibrucken, Germany.  

In December 2007, the AMC generated a personnel information 
exchange system (PIES) request in order to attempt 
verification of whether Lt. Colonel [redacted] was stationed at 
Zweibrucken, Germany, in the Veteran's Command.  In January 
2008, a response was received, presumably from National 
Personnel Records Center (NPRC), indicating the information 
was "enclosed."  VA Form 21-4582, Service Department 
Records Envelope, contained copies of enlistment performance 
reports (EPR) for the periods covering April 1979 to December 
1979 and from April 1980 to July 1980.  These records were 
previously associated with the claim folder and do not 
conclusively indicate whether Lt. Colonel [redacted] was in the 
Veteran's Command.  

A June 2008 Deferred Rating Decision revealed that "AMC's 
inquiry to PIES [was] not a realistic locale to whom the 
question should be addressed."  Next, the RO attempted to 
obtain verification from the Director of the U.S. Army Crime 
Records Center, Army Criminal Investigation Command at Fort 
Belvoir, VA.  The Director was asked to verify whether Lt. 
Colonel [redacted] was stationed a Zweibrucken, Germany in July 
1980 and if an incident report was filed.  A response was 
received in February 2009, which simply indicated "no 
record."  The Board finds that this response was not clear.  
Presumably, the response meant there was no incident report 
at the Crime Records Center; however, this was not the 
Board's request.  The Veteran has testified that he did not 
file such a report.  Nevertheless, the Director should 
clarify the response. 

Therefore, the matter must once again be remanded to attempt 
to obtain verification of whether Lt. Colonel [redacted] was in 
the Veteran's Command in July 1980.  This time, the AMC 
should request the information from the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) and/or the 
Headquarters of the 26th TRW unit itself, to verify personnel 
assigned to that squadron in July 1980.
  
Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The 


RO/AMC is directed to the specific development instructions 
delineated in the numbered paragraphs below.  

1.  The RO/AMC must send a request for 
information to JSRRC and/or the 
Headquarters of the 26th TRW unit itself, 
in order to verify personnel assigned to 
that squadron in July 1980.  
Specifically, the JSSRC and/or 
Headquarters must be asked to verify 
whether Lt. Colonel [redacted] was stationed 
at Zweibrucken, Germany, in the Veteran's 
Command in July 1980.  All requests for 
records and their responses must be 
clearly delineated in the claims folder.  
If the information is unobtainable, this 
must be clearly denoted in the claims 
file. 

2.  The RO/AMC must contact the Director 
of the U.S. Army Crime Records Center, 
Army Criminal Investigation Command at 
Fort Belvoir, VA, and clarify their 
February 2009 response.  Specifically, 
they should be asked to indicate whether 
(1) there was "no record" of Lt. 
Colonel [redacted] assigned to the 26th TRW 
in July 1980 in Zweibrucken, Germany or 
(2) whether there was "no record" of an 
incident report filed for the alleged 
sexual assault.  All requests for records 
and their responses must be clearly 
delineated in the claims folder.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


